   Case: 1:16-cv-05827 Document #: 356 Filed: 05/18/20 Page 1 of 3 PageID #:3776




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


LCCS GROUP,                                          )
                                                     )
               Plaintiffs,                           )
                                                     )
       v.                                            )   Civil Action No. 1:16-cv-05827
                                                     )
A.N. WEBBER LOGISTICS, INC., et al.,                 )   PLAINTIFF’S THIRD STATUS
                                                     )   REPORT
                                                     )
               Defendants.                           )


                             PLAINTIFF’S THIRD STATUS REPORT

                                        INTRODUCTION

       Plaintiff, through the undersigned counsel, and pursuant to the Court’s Third Amended

General Order 20-0012 In Re: Coronavirus COVID-19 Public Emergency (Dkt. No. 354),

submits this Third Status Report updating the Court on activities in this case since Plaintiff filed

its Second Status Report on August 18, 2016 (Dkt. No. 78).

       Plaintiff filed its Complaint in this case on June 3, 2016 against forty-nine defendants

(Dkt. No. 1). As of the date of this Third Status Report, all Defendants have settled and/or been

dismissed except the following Defendants, against whom the Court entered default orders:

       Si-Tech Industries Inc. (Dkt. No. 312)

       Vanderhyden Septic Service co. (Dkt. No. 220)

       Johnston & Chapman Inc. (Dkt. No. 219)

       GC Electronics (Dkt. No. 218)

       By Order dated February 26, 2020 (Dkt. No. 348), the Court scheduled a prove up

hearing for damages on April 1, 2020. The Amended General Order 20-0012 of March 16, 2020
   Case: 1:16-cv-05827 Document #: 356 Filed: 05/18/20 Page 2 of 3 PageID #:3777




(Dkt. No. 352), extended all civil deadlines by 21 days and provided that “[c]ivil case hearings . .

. scheduled from March 17, 2020 until April 3, 2020 are stricken from the calendar, to be re-set

by the presiding judge on or after April 6, 2020.” (Dkt. No. 352, at 1). The Second Amended

General Order 20-0012 of March 30, 2020 extended all civil deadlines an additional 28 days, and

provided that “[c]ivil case hearings . . . scheduled on or before May 4, 2020 are stricken, to be re-

set by the presiding judge to a date on or after May 4, 2020.” (Dkt. No. 353, at 2). This Court has

not yet re-set the prove-up hearing for damages in this case.

         Plaintiff will file motions for damages against these four (4) remaining Defendants in the

coming weeks and participate in the prove up hearing for damages, once it has been re-set.


Dated:    May 18, 2020                        Respectfully submitted,

                                              THE JUSTIS LAW FIRM LLC


                                              /s/ Matthew T. Merryman
                                              Matthew T. Merryman N.D. IL ID 66078
                                              Rachel D. Guthrie         N.D. IL ID 64881
                                              Gary D. Justis            N.D. IL ID 90785201
                                              10955 Lowell Ave.
                                              Suite 520
                                              Overland Park, KS 66210-2336
                                              Telephone: (913) 955-3710
                                              Facsimile: (913) 955-3711
                                              Email: mmerryman@justislawfirm.com
                                                      rguthrie@justislawfirm.com
                                                      gjustis@justislawfirm.com

                                              ATTORNEYS FOR PLAINTIFF LCCS GROUP




                                                  2
   Case: 1:16-cv-05827 Document #: 356 Filed: 05/18/20 Page 3 of 3 PageID #:3778




                                  CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2020, a copy of the foregoing Plaintiff’s Status Report

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access the filing through the Court’s Electronic Case Filing

System.

                                               /s/ Matthew T. Merryman
                                               Matthew T. Merryman




                                                   3
